Citation Nr: 0407216	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for sciatic neuritis resulting from a fracture of the 
left ilium. 

2.  Entitlement to a disability evaluation in excess of zero 
percent for conversion reaction.   

3.  Entitlement to a disability evaluation in excess of 30 
percent for fracture/dislocation of the lower one third of 
the right radius with limitation of motion of the right 
wrist, weakened grip, thumb abduction, absent terminal 
phalanges, middle (III), ring (IV), and little (V) fingers 
and ununited fracture of the radius.   

4.  Entitlement to a disability evaluation in excess of 30 
percent for multiple scars as residuals of burns. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for disfiguring scars of the face, lip and scalp. 

6.  Entitlement to a disability evaluation in excess of zero 
percent for a post-operative scar of the donor site of the 
left clavicle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to May 
1950.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to 
increased ratings for the disabilities listed on the front 
page of this decision.

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the hearing, the veteran's representative raised the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability.  This issue has not been 
adjudicated by the RO.  It is referred to the RO for such 
adjudication.

This issues of entitlement to a disability evaluation in 
excess of 30 percent for fracture/dislocation of the lower 
one third of the right radius with limitation of motion of 
the right wrist, weakened grip, thumb abduction, absent 
terminal phalanges, middle (III), ring (IV), and little (V) 
fingers and ununited fracture of the radius; entitlement to a 
disability evaluation in excess of 30 percent for multiple 
scars as residuals of burns; entitlement to a disability 
evaluation in excess of 10 percent for disfiguring scars of 
the face, lip and scalp; and entitlement to a disability 
evaluation in excess of zero percent for a post-operative 
scar of the donor site of the left clavicle are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  The service-connected sciatic neuritis resulting from a 
fracture of the left ilium is manifested by complaints of 
constant pain in the left lower extremity and objective 
findings of partial left-sided foot drop, diminished muscle 
tone over the left lower extremity, muscle strength of 4/5 in 
all muscle groups, complete areflexia in the left lower 
extremity, and diminished pulses in the left lower extremity; 
he has motion of the muscles below the knee, and is able to 
hold the foot in a neutral position while seated. 

2.  The veteran does not have occupational or social 
impairment due to conversion reaction and the veteran does 
not take continuous medication for control of symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for sciatic 
neuritis resulting from a fracture of the left ilium have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8520 (2003). 

2.  The criteria for a compensable disability evaluation for 
conversion reaction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9424 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  Recently, the 
Court of Appeals for Veterans Claims (Court) has pointed out 
that VA has undertaken to inform claimants to submit relevant 
evidence in their possession.  Pelegrini v. Principi, 17 Vet. 
App. 412, 422 (2004) (discussing 38 C.F.R. § 3.159(b)).  VA's 
General Counsel has held that this aspect of the Pelegrini 
decision was dicta.  VAOPGCPRECOP 1-2004 (2004).  In any 
event, the RO complied with the Pelegrini notice requirements 
in this case.

In letters dated in April 2000, August 2000, October 2000, 
and November 2000, and in a phone conversation in April 2001, 
VA notified the veteran of the evidence needed to 
substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The April 2001 report of 
contact shows that the veteran was specifically asked whether 
he had, or knew of any additional sources or evidence.  The 
report of contact served to advise him to submit evidence in 
his possession.  38 C.F.R. § 3.159(b).  The statement of the 
case and supplemental statements of the case informed him of 
the evidence needed to substantiate his claims.  The VCAA 
notice requirements were also discussed at the veteran's 
hearing.  Thus VA complied with the notice requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412, 420-2 (2004).  In the present case, some of the 
notice occurred after the initial adjudication of the claims 
in April 2001.  

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran has been afforded VA 
examinations.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
veteran underwent a VA psychiatric examination in September 
2000 and a VA orthopedic examination in August 2002.  The 
private medical records identified by the veteran were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.

Under these circumstances, there is no reasonable possibility 
that further assistance would aid the veteran in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluation by analogy is permitted where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability.  38 C.F.R. § 4.20 (2003).

Under Diagnostic Code 8520, an 80 percent rating is warranted 
for complete paralysis of the sciatic nerve when the foot 
dangles and drops, and there is no active movement possible 
of the muscles below the knee; and flexion of the knee is 
weakened or (very rarely) lost.  A 60 percent disability 
rating is assigned for incomplete paralysis of the sciatic 
nerve with severe impairment and marked muscular atrophy; 40 
percent disability rating for moderately severe incomplete 
paralysis; a 20 percent evaluation is warranted for moderate; 
a 10 percent evaluation is warranted for mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2003). 

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. 
§ 4.124a (2003). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2003). 

Conversion disorder is rated under Diagnostic Code 9424.  The 
General Rating Formula for Psychoneurotic Disorders is as 
follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9424 (2003).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)).  GAF scores between 81 and 90 
reflect absent or minimal symptoms.  

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2003).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Evaluation in excess of 20 percent for sciatic neuritis 
resulting from a fracture of the left ilium. 

Factual Background

A December 1985 VA examination report indicates that the 
veteran had complaints of numbness in his lower extremities 
and he had difficulty walking due to the left foot drop.  
Examination of the left lower extremity revealed 1+ patellar 
and ankle reflexes.  Muscle tone was within normal limits.  
Sensory was intact.  The range of motion of the left hip, 
knee and ankle were within normal limits.  It was noted that 
the only functional impairment of the left lower extremity 
was the mild foot drop.    

A private neurologist reported in March 2000 that 
neurological evaluation had revealed left leg weakness 
secondary to "a war injury."  The veteran had atrophy of 
the left "gastrocsoleus" group, which was quite old.  Deep 
tendon reflexes were trace in knee jerk, and zero in left 
ankle jerk.  Motor examination of the lower extremities 
revealed a 4/5 right iliopsoas group weakness, and a 4+/5 
weakness in the quadriceps.  

An August 2002 VA examination report notes that the veteran 
was in a truck accident in service in 1948 that resulted in a 
fractured his left ilium.  The veteran reported that he had 
had left foot drop since the accident.  He stated that 
currently, the left foot drop had become worse.  He 
complained of pain 100 percent of the time, and said that the 
pain was the most limiting factor.  The veteran described the 
pain as a tingling and sharp, which was present all over the 
left lower extremity anteriorly as well as posteriorly.  The 
pain was a 7 on a scale of 10.  It was exacerbated by cold 
weather.  Medications, rest, ice, heat, and elevation 
provided no relief.  

The veteran experienced flare-ups about twice a week; the 
flare-ups were spontaneous and he had great difficulty 
walking.  He stated that he could barely walk during a flare-
up.  He veteran reported that typically, he was able to walk 
a half of a block, sit for a half hour, and stand for one or 
two minutes.  He was able to drive a car for five minutes.  
He could not go up or down a flight of stairs without having 
severe pain.  He used a four-prong cane at all times.  He did 
not use any other assistive devices.  The veteran did not 
experience any redness, swelling, warmth of his left lower 
extremity.  He experienced weakness and easy fatigability on 
a daily basis, and had great difficulty walking.  

Examination revealed no deformity of the left hip.  There was 
no leg length discrepancy.  There was no fixed ankylosis.  
There was no tenderness to palpation of the left hip or left 
ilium.  There was partial left-sided foot drop.  The veteran 
was able to hold the ankle in the neutral position while 
sitting.  

The veteran had severe limping and he used a four-pronged 
cane.  There was dragging of the left foot behind the right 
foot.  The veteran had to make a great effort lifting the 
left foot off the ground while walking.  There was complete 
areflexia over the left lower extremity.  Pulses were 
partially diminished over the left lower extremity.  There 
was normal sensation over the left lower extremity.  There 
was diminished tone and strength was 4/5 in all muscle groups 
in the left lower extremity.  

X-ray examination revealed minimal degenerative changes in 
the left hip.  The diagnosis was history of fracture of the 
left ilium with residuals of left foot drop and difficulty 
walking.  The pertinent diagnosis was history of fracture of 
the left ilium with residuals of left foot drop and 
difficulty walking.

At the hearing, the veteran and his spouse reported that he 
was having increasing difficulty standing, and was frequently 
falling.

Discussion

Since this is an increased rating claim, the most recent, or 
"current," medical findings are to be given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  The most recent examination shows that the veteran's 
sciatic neuritis is manifested by complaints of constant 
pain, that were characterized as severe on climbing steps.  
He has an essentially complete loss of reflexes.  He had a 
severe limp, and great difficulty lifting his foot.  The 
recent examination also reports loss of muscle tone, which 
suggests that there were findings of atrophy.  This is 
consistent with the private examiner's report of left 
"gastrocsoleus" atrophy.  

Although the veteran has non-service connected disabilities, 
notably peripheral neuropathy and disc disease in the lumbar 
spine, that could have an impact on function of the left 
lower extremity; the most recent examiner attributed the 
veteran's foot drop and difficulty walking to the service 
connected left hip fracture.  The examiner also reported the 
areflexia, pain, and loss of muscle tone in the context of 
evaluating the service connected disability.

None of the examiners have described the severity of the 
atrophy.  However, given the severity of the veteran's gait 
impairment, his pain, loss of reflexes, and muscle atrophy; 
the Board concludes that disability from sciatic neuritis 
most closely approximates the criteria for a 60 percent 
evaluation under Diagnostic Code 8520.

The veteran retains some muscle motion below the knee.  This 
is demonstrated by the fact that he could hold his foot in a 
neutral position while sitting, and that his strength is 4/5 
in the muscles of the left lower extremity.  There is no 
medical evidence of complete paralysis of the sciatic nerve.  
Accordingly, an evaluation in excess of 60 percent is not 
warranted.     



Entitlement to a disability evaluation in excess of zero 
percent for conversion reaction

The most recent evidence establishes that the veteran's 
conversion disorder is in full remission.  The August 2002 VA 
psychological examination report indicates that the veteran 
had no current psychiatric impairment, and the examiner found 
that the veteran did not meet the criteria for a current 
psychiatric diagnosis.  

The VA examiner conducting the August 2002 examination 
specifically found that the veteran had recovered from 
conversion reaction within months of the initial diagnosis 
during service.  The veteran's GAF score of 90 is indicative 
of absent or minimal symptoms.  The veteran is not taking 
continuous medication for the conversion reaction, and he 
testified that he was receiving no treatment for a 
psychiatric disability.  His spouse did testify that he had a 
tendency to aggravate those around him, but the testimony was 
to the effect that the veteran's social and vocational 
limitations were due to physical impairment, rather than 
psychiatric disability.

The Board finds that the preponderance of the evidence of 
record is against assignment of a compensable disability 
evaluation for the conversion reaction under Diagnostic Code 
9424 since there is no medical evidence of social or 
occupational impairment due to this disorder and the veteran 
was not taking continuous medication for this disorder.  The 
claim for an increased rating for conversion reaction is 
denied.


ORDER

A 60 percent disability evaluation for sciatic neuritis 
resulting from a fracture of the left ilium is granted, 
subject to regulations governing the payment of monetary 
awards.

Entitlement to a compensable disability rating for the 
service-connected conversion reaction is denied. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

Regarding the issue of entitlement to an evaluation in excess 
of 30 percent for fracture/dislocation of the lower one third 
of the right radius with limitation of motion of the right 
wrist, weakened grip, thumb abduction, absent terminal 
phalanges, middle (III), ring (IV), and little (V) fingers 
and ununited fracture of the radius; a VA examination is 
necessary in order to determine the current severity and 
symptoms of this disability; to determine whether separate 
ratings are warranted for the right forearm, wrist, and the 
right middle, ring, and little fingers; and to obtain 
findings needed to rate these disabilities under revised 
rating criteria.  See 67 Fed. Reg. 48,785 (Jul. 26, 2002) 
(codified at 38 C.F.R. § 4.71a (2003)).  

With regard to the issue of entitlement to a disability 
evaluation in excess of 30 percent for multiple scars as 
residuals of burns; entitlement to a disability evaluation in 
excess of 10 percent for disfiguring scars of the face, lip 
and scalp; and entitlement to a disability evaluation in 
excess of zero percent for a post-operative scar of the donor 
site of the left clavicle, the Board finds that another VA 
examination is necessary.  While this appeal was pending, the 
applicable rating criteria for skin disorders, including 
scars, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49, 596 (Jul. 31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 
16, 2002) (codified at 38 C.F.R. § 4.118 (2003)).  The VA 
examination report does not contain all of the findings need 
for rating the scars under the revised rating criteria.

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the revised rating criteria for 
skin and hand and finger disabilities.  There is potential 
prejudice if the Board adjudicates the veteran's disabilities 
under the revised criteria in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature, extent, and severity of the 
service-connected scars as residuals of 
burns; disfiguring scars of the face, lip 
and scalp; and post-operative scar of the 
donor site of the left clavicle.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  
The examiner should report whether the 
scars of the face, lip and scalp cause 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  
The examiner should report the length and 
width of the scars; whether the surface 
contour of the scars are elevated or 
depressed on palpation; whether the scars 
are adherent to underlying tissue; 
whether the skin is hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); whether the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); whether 
there is underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); and whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
The examiner should indicate whether the 
disfigurement caused by the scars on the 
face, head and neck is severe, complete 
or exceptionally repugnant deformity on 
one side of the face, or marked or 
repugnant bilateral disfigurement.  The 
examiner should indicate whether the 
scars are superficial, poorly nourished 
with repeated ulcerations, or tender and 
painful on objective demonstration.  
Regarding the multiple scars as residuals 
of burns and the post-operative scar of 
the donor site of the left clavicle, the 
examiner should report the length and 
width of each scar and the location of 
the scar.  The examiner should report the 
area or areas covered by the scars in 
square inches.  The examiner should 
indicate whether the scars are associated 
with underlying soft tissue damage; cause 
limited motion; cause a frequent loss of 
covering of skin over the scar; are 
painful on examination; or cause 
limitation of function of affected part.  
The examiner should indicate whether the 
scars are superficial, poorly nourished 
with repeated ulcerations, or tender and 
painful on objective demonstration.   

The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected fracture/dislocation of 
the lower one third of the right radius 
with limitation of motion of the right 
wrist, weakened grip, thumb abduction, 
absent terminal phalanges, middle (III), 
ring (IV), and little (V) fingers and 
ununited fracture of the radius.  The 
examiner should specify which symptoms 
are due to the service-connected 
residuals of the injury of the right 
radius and which symptoms are due to the 
radiation treatment in 1985 for the 
nonservice-connected cervical spine 
tumor.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should specify the range of 
motion in degrees of the right forearm 
(supination and pronation, flexion and 
extension), right wrist (dorsiflexion and 
palmar flexion), and the thumb and 
fingers of the right hand (including the 
distance between the fingertips and the 
transverse crease of the palm).   

The examiner should indicate whether 
there is impairment of the right radius 
with nonunion with false movement, loss 
of bone substance (1 inch), and marked 
deformity.  The examiner should indicate 
if there is deformity of the right 
radius.  The examiner should indicate 
whether the veteran has loss of use of 
the right hand due to the service-
connected fracture/dislocation of the 
lower one third of the right radius.  The 
examiner should provide a rationale for 
all conclusions reached.

3.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the issues under both the 
old and current VA regulations for rating 
skin and hand and finger disabilities.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative that contains the 
new rating criteria.  The case should 
then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



